As filed with the Securities and Exchange Commission on September 19, 2014 Registration No. 333-191955 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM F-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GOLD RESERVE INC. (Exact name of registrant as specified in its charter) Alberta, Canada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 926 W. Sprague Avenue, Suite 200 Spokane, Washington 99201 Tel: (509) 623-1500 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Rockne J. Timm 926 W. Sprague Avenue, Suite 200 Spokane, Washington 99201 Tel: (509) 623-1500 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Albert G. McGrath, Jr.
